Bleckley, Justice.
Case called, parties make, announcement of ready, list of the twenty-four petit jurors is furnished by the clerk, one of the j urors on the list is challenged for cause on the ground of relationship to one of the parties, the court allows the challenge, a talesman is furnished to take the disqualified juror’s place, each party then strikes off six names from the list, and the remaining twelve are thus selected to try the cause. All this consumes time, and involves the cooperation of one party with the other, and of the court with both. Can one of the parties demand, afterwards, that a list of the grand jury be furnished, and that a jury for the trial shall be stricken from that list? We think not. It is not certain that the grand jury list is the only proper one from which to strike a special or traverse jury for the trial of an appeal from a justice’s court, but if it were, there is no doubt that the petit jurors are competent *570to constitute such a jury, where they are accepted by both parties without timely objection. Certainly any right to have the jury taken from the grand jury can be waived, and, in this case, what was done was a waiver,' full and complete.
Judgment affirmed.